February 24,200O



The Honorable Jos& R. Rodriguez                   Opinion No. JC-0187
El Paso County Attorney
County Courthouse                                 Re: Conversion of the City of Socorro to home-
500 East San Antonio, Room 203                    rule status (RQ-0124-JC)
El Paso, Texas 79901

Dear Mr. Rodriguez:

        You have requested our opinion regarding the proper procedure whereby the City of Socorro
(the “City”) may convert to home-rule status. For the reasons set forth below, we conclude that the
City may not amend its charter to obtain the status of a hybrid special-law/home-rule city except by
complying with chapter 5 and chapter 9 of the Local Government Code.

         Subsection 5.005(a) of the Local Government Code declares that “[a] municipality is a
special-law municipality if it operates under a municipal charter granted by a local law enacted by
the Congress of the Republic of Texas or by the legislature.” TEX. Lot. GOV’T CODE ANN. 5.005(a)
(Vernon 1999). The City of Socorro is a special-law charter city incorporated by the legislature in
1871. Act approved April 26, 1871, 12th Leg., R.S., ch. 106, 1871 Tex. Gen. Laws 176-183,
reprinted in 6 H.P.N. GAMMEL, THE LAWS OF TEXAS 1822-1897, at 1314-1321 (Austin, Gammel
Book Co. 1898). Subsection 5.903(a) of the Local Government Code permits “[a] special-law
municipality that was incorporated as a town or village before June 30,1881, by the Congress of the
Republic of Texas or by the legislature” to “amend its charter in any regard that does not conflict
with the law of this state if the amendment is approved by a resolution of the governing body of the
town or village and by at least a two-thirds vote at an election held to ratify the amendment.” TEX.
Lot. GOV’T CODE ANN. 5 5.903(a) (Vernon 1999).

         In 1989, the City of Socorro attempted to amend its charter by reducing the number of
aldermen from nine to five. Letter from Honorable Jos& R. Rodriguez, El Paso County Attorney,
to Honorable John Comyn, Attorney General, at 1 (on tile with Opinion Committee) [hereinafter
“Request Letter”]. The amendment was approved by the voters by more than a two-thirds margin.
City of Socorro Y. U.S. Fireworks of Am., 842 S.W.2d 779, 781 (Tex. App.-El Paso 1992, writ
denied).     The City argued that it had thereby become a home-rule city by operation of law,
specifically, subsection 5.005(b) of the Local Government Code, which provides that “[a] special-
law municipality that has amended its municipal charter as authorized by Article XI, Section 5, of
the Texas Constitution is also a home-rule municipality.” TEX. Lot. GOV’T CODE ANN. 5 5.005(b)
(Vernon 1999). In U.S. Fireworks, however, the El Paso Court of Appeals held that, because “the
The Honorable Jose R. Rodriguez        - Page 2      (~~-0187)




legislative intendment is that Chapter 9 [of the Local Government Code] is to apply to every
situation in which a city desires to become a home-rule city,” the election failed to convert the city
to home-rule status. Id. at 782.

         The City of Socorro indicates that it wishes to obtain the hybrid special-law/home-rule    status
authorized by subsection 5.005(b). Request Letter, supra, at 2. That provision stipulates that the
City’s charter may be amended “as authorized by Article XI, Section 5, of the Texas Constitution.”
TEX. Lot. GOV’T CODE ANN. 9 5.005(b) (Vernon 1999). Article XI, section 5, provides that “[tlhe
adoption or amendment of charters is subject to such limitations as may be prescribed by the
Legislature.”    TEX. CONST. art. XI, 5 5. In accordance with this constitutional         provision, the
legislature has enacted chapter 9 of the Local Government Code, which applies “to the adoption or
amendment of a municipal charter by a municipality authorized to do so by Article XI, Section 5,
of the Texas Constitution.” TEX. Lot. GOV’T CODE ANN. 3 9.001 (Vernon 1999).

         Chapter 9 sets forth a detailed procedure by which “[tlhe governing body of the municipality
may, by an ordinance adopted by at least a two-thirds vote of its membership, order an election by
the voters of the municipality on the question: ‘Shall a commission be chosen to frame a new
charter?“’ Id. § 9.002. Section 9.002 prescribes the dates of the charter commission election, the
contents of the ballot, and the membership of the charter commission. Id. Section 9.003 provides
for the submission to the voters of the charter prepared by the commission. Id. 5 9.003. Section
9.004 establishes election dates for the adoption of the charter, and sets forth strict notice
requirements.   Id. 5 9.004. Section 9.005 states that the charter is adopted “if it is approved by a
majority.” Id. § 9.005. Section 9.007 describes the registration and certification procedures for a
new charter. Id. 5 9.007.

         The City of Socorro contends that only certain ofthe requirements of chapter 9 are applicable
to a special-law city that wishes to convert to hybrid special-law/home-rule       status under subsection
5.005(b). Request Letter, supru, at 4-5. The City bases its case on two propositions:           first, that if
all of the requirements of chapter 9 of the Local Government Code are imposed on it, then chapter
5-which      applies to the class of special-law cities into which it falls-is without meaning. Second,
the City asserts that the actual holding of U.S. Fireworks, is not that a special-law municipality must
follow all of chapter 9 to become a special-law/home-rule        hybrid, but only that the voters must be
“put on notice that the city would acquire home-rule status if the amendment passed by the required
two-thirds vote.” U. S. Fireworks, 842 S.W.2d at 780. We will address each ofthese arguments in
tum.

        In our opinion, it is simply not the case that imposition of the entirety of chapter 9 would
render chapter 5 nugatory. The differing provisions may easily be harmonized. Subsection 5.005(b)
says merely that, when a special-law city amends its municipal charter “as authorized by ArficleX,
Section 5, of the Texas Constitution, [it] is also a home-rule municipality.” TEX. Lot. GOV’T CODE
ANN. 5 5.005 (Vernon 1999) (emphasis added). Amendment of the municipal charter of a special-
law city requires a two-thirds vote, id. 5 5.903, rather than the simple majority necessary for a
municipality that is home-rule only, id. $ 9.005. A special-law city that wishes to retain that
The Honorable Jose R. Rodriguez     - Page 3     (JC-0 187)




classification, and nothing more, continues to be governed only by chapter 5. But if the municipality
amends its charter pursuant to article XI, section 5, which mcorporates chapter 9 of the Local
Government Code, it becomes the hybrid special-law/home-rule      city recognized by section 5.005.

         As to the City’s second argument, it is true that the most narrow reading of the court’s
opinion in U. S. Fireworks is that the attempted conversion to home-rule status failed because the
voters were not “informed that they were not just voting for a change in the number of aldermen or
for some other superficial change in the charter, but that they were in fact voting on whether to
become a home-rule municipality.”        U. S. Fireworks, 842 S.W.2d at 781. But the court prefaces
that sentence with a rather critical caveat: “Even if Socorro’s argument was otherwise legally sound.
    ” Id. And the court makes plain that it views the City’s argument as unsound:

                While a plain reading of Section 5.005(b) seems to allow the result
                contended by Socorro, it fails to recognize that the charter amending
                process must be as authorized by Article XI, Section 5, of the
                Constitution.   The latter constitutional provisions provide that the
                adoption or amendment of charters is subject to such limitations as
                may be prescribed by the legislature.     . We conclude from this that
                the legislative intendment is that Chapter 9 is to apply to every
                situation in which a city desires to become a home-rule city as well
                as to home-rule cities that wish to amend their charters.

                        We hold therefore that a special-law municipality which
                wishes to become a home-rule municipality whether by amending its
                present charter or by adopting a totally new charter, mustfollow the
                procedures of Chapter 9 (Sections 9.001 et seq. of the Local
                Government Code).

Id. at 782 (emphasis added). We cannot ignore the italicized language. The court even makes
evident its view by declaring “[w]e hold        . .” Id. Nowhere does the court suggest that a special-
law municipality need follow only certain of the procedures of chapter 9. Rather, chapter 9, in all
its details, is applicable to any municipality that wishes to become a home-rule city or to achieve the
hybrid special-law/home-rule      status.

        It is therefore our opinion that the City of Socorro may not amend its charter to obtain the
status of a hybrid special-law/home-rule     municipality except by complying with chapter 5 and
chapter 9 of the Local Government Code.
The Honorable   Jose R. Rodriguez   - Page 4    (JC-0187)




                                       SUMMARY

                        The City of Socorro may not amend its charter to obtain the
                status of a hybrid special-law/home-rule  municipality except by
                complying with chapters 5 and 9 of the Local Government Code.




                                               Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General - Opinion Committee